                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                           CASE NO. 3:21-CV-325-FDW-DCK

 CATHERINE MINOR,                                  )
                                                   )
                  Plaintiff,                       )
                                                   )
     v.                                            )      ORDER
                                                   )
 BEST BUY STORES, LP, and                          )
 CITIBANK, N.A.,                                   )
                                                   )
                  Defendants.                      )
                                                   )

          THIS MATTER IS BEFORE THE COURT on “Citibank, N.A.’s Motion To Stay Of

Filing An Answer Or Conducting A Rule 26(f) Conference And Request For A Preliminary

Hearing” (Document No. 6) filed July 14, 2021. This motion has been referred to the undersigned

Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is appropriate. Having

carefully considered the motion and the record, the undersigned will grant the motion in part and

deny the motion in part.

          By the instant motion, Defendant Citibank, N.A. requests that the Court stay the deadlines

for filing an Answer and for filing a Certificate Of Initial Attorney’s Conference pending a decision

on Defendants’ motions to compel arbitration. (Document No. 6); see also (Document Nos. 4 and

8). Both Defendants in this matter seek to compel Plaintiff to arbitrate all claims. (Document No.

4, p. 1; Document No. 5; Document No. 8, p. 1; Document No. 9, pp. 3-4).

          Defendant Citibank reports that Plaintiff and Defendant Best Buy Stores, LP “do not object

to the requests made in this motion.” (Document No. 6, p. 2). It is not clear to the undersigned

whether the parties properly conferred pursuant to Local Rule 7.1(b) regarding the motions to

compel arbitration (Document Nos. 4 and 8).
       Based on the foregoing, the undersigned will allow a stay of this matter pending a decision

on Defendants’ motions to compel arbitration. At this time, the undersigned will decline to hold

a hearing. Instead, the Court will direct counsel for the parties to confer in good faith regarding

the requests to compel arbitration.

       IT IS, THEREFORE, ORDERED that “Citibank, N.A.’s Motion To Stay Of Filing An

Answer Or Conducting A Rule 26(f) Conference And Request For A Preliminary Hearing”

(Document No. 6) is GRANTED in part and this matter is STAYED pending a decision on

Arbitration; the request to conduct a hearing on the motions to compel arbitration is DENIED

WITHOUT PREJUDICE.

       IT IS FURTHER ORDERED that counsel for the parties shall confer in person, via

telephone conference, Zoom, Teams, or other means of live communication to discuss their

positions on the remaining pending motions by July 23, 2021. The parties shall file a brief Status

Report, jointly if possible, on or before July 27, 2021.

       SO ORDERED.


                                      Signed: July 14, 2021




                                                   2
